DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          







                     NO. 12-04-00042-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


BETTY WILKERSON,                                      §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW NO. 2 

CHARLCIE R. WILKERSON
APPELLEE                                                        §     OF SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            The parties hereto have filed a Joint Motion to Reverse In Accordance With The Parties’
Settlement Agreement.  That motion has been signed by the attorneys for the parties and represents
that the parties' agreement disposes of all issues presented for appeal.  Because the parties have met
the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted.  We
therefore reverse the trial court’s judgment without reference to the merits and remand to the trial
court for entry of judgment consistent with the parties’ settlement agreement.  See Tex. R. App. P. 
42.1(a)(1).  Costs of this appeal shall be taxed against the party incurring same.  Pursuant to the
parties’ request, we direct the Clerk of the Court to issue the mandate immediately.  See Tex. R. App.
P. 18.1(c).
Opinion delivered June 23, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(PUBLISH)





 
 
 
 
 
COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
JUDGMENT
 
JUNE 23, 2004
 
NO. 12-04-00042-CV
 
BETTY WILKERSON,
Appellant
V.
CHARLCIE R. WILKERSON,
Appellee





  Appeal from the County Court at Law No. 2
  of Smith County, Texas. (Tr.Ct.No. 03-0492-F)
 

 

 
 
                                    THIS CAUSE came to be heard on the appellate record and the Joint Motion
of the Parties to Reverse the appeal herein for the reason that all matters in controversy between the
parties have been compromised, settled, and fully satisfied, and the Court having heard and
considered said motion is of the opinion the same should be Granted.
                                    It is therefore ORDERED, ADJUDGED and DECREED by the Court that this
appeal be, and the same is, hereby Reversed and Remanded to the Trial Court for Entry
of Judgment Consistent with the Parties’ Settlement Agreement, that all costs of this
appeal be, and the same are, adjudged against the parties incurring same, and that this decision be
certified to the court below for observance.
                                    By per curiam opinion.
                                           Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

THE STATE OF TEXAS
M A N D A T E
TO THE COUNTY COURT AT LAW NO. 2 OF SMITH COUNTY, GREETINGS:
 
            Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 23rd
day of June, 2004, the cause upon appeal to revise or reverse your judgment between
 
BETTY WILKERSON, Appellant
 
NO. 12-04-00042-CV and Tr. Ct. Case Number 03-0492-F
 
Opinion by Per Curiam.
 
CHARLCIE R. WILKERSON, Appellee

was determined; and therein our said Court made its order in these words:
            THIS CAUSE came to be heard on the appellate record and the Joint Motion of the Parties
to Reverse the appeal herein for the reason that all matters in controversy between the parties have
been compromised, settled, and fully satisfied, and the Court having heard and considered said
motion is of the opinion the same should be Granted.

            It is therefore ORDERED, ADJUDGED and DECREED by the Court that this appeal be, and
the same is, hereby Reversed and Remanded to the Trial Court for Entry of Judgment
Consistent with the Parties’ Settlement Agreement, that all costs of this appeal be, and
the same are, adjudged against the parties incurring same, and that this decision be certified to the
court below for observance.

            WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

            WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.
 


                                    CATHY S. LUSK, CLERK
 
 
                                    By:_______________________________
                                         Deputy Clerk